Case 18-10270 Doc    42 Filed 12/09/19 Entered     12/09/19 05:57:22
            Desc    Main Document           Page    1 of 6
Case 18-10270 Doc    42 Filed 12/09/19 Entered     12/09/19 05:57:22
            Desc    Main Document           Page    2 of 6
Case 18-10270 Doc    42 Filed 12/09/19 Entered     12/09/19 05:57:22
            Desc    Main Document           Page    3 of 6
Case 18-10270 Doc    42 Filed 12/09/19 Entered     12/09/19 05:57:22
            Desc    Main Document           Page    4 of 6
  Case 18-10270 Doc               42 Filed 12/09/19 Entered              12/09/19 05:57:22
              Desc               Main Document           Page             5 of 6


                           UNITED STATES BANKRUPTCY COURT
                                 DISTRICT OF VERMONT
                                 BURLINGTON DIVISION

 In Re:                                           Case No. 18-10270

 Kevin Robert Corbin
                                                  Chapter 13
 Vanessa Marie Corbin

 Debtors.                                         Judge Colleen A. Brown

                                  CERTIFICATE OF SERVICE

I certify that on December 9, 2019, a copy of the foregoing Notice of Mortgage Payment Change
was filed electronically. Notice of this filing will be sent to the following party/parties through
the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Rebecca Rice, Debtors’ Counsel
          steeplbush@aol.com

          Jan M. Sensenich, Chapter 13 Trustee
          jansensenich@vermont13trustee.com

          Office of the United States Trustee
          ustpregion02.vt.ecf@usdoj.gov

I further certify that on December 9, 2019, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Kevin Robert Corbin, Debtor
          369 O’Neil Drive
          Richmond, VT 05477
 Case 18-10270 Doc         42 Filed 12/09/19 Entered        12/09/19 05:57:22
             Desc         Main Document           Page       6 of 6


     Vanessa Marie Corbin, Debtor
     369 O’Neil Drive
     Richmond, VT 05477

Dated: December 9, 2019                 /s/ D. Anthony Sottile
                                        D. Anthony Sottile
                                        Authorized Agent for Creditor
                                        Sottile & Barile, LLC
                                        394 Wards Corner Road, Suite 180
                                        Loveland, OH 45140
                                        Phone: 513.444.4100
                                        Email: bankruptcy@sottileandbarile.com
